Citation Nr: 0929437	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  04-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to May 11, 2000, for 
the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a Veteran who had active duty 
service from September 1984 to July 1988.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in August 2007 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board acknowledges certain contentions to the effect that 
a 10 percent rating for tinnitus is warranted effective from 
July 29, 1988.  However, the only issue properly before the 
Board at this time is entitlement to an earlier effective 
date for the grant of service connection for tinnitus.  In 
the course of giving effect to the following Board decision, 
the RO will assign a disability rating and the Veteran will 
have the opportunity to initiate and perfect an appeal from 
that determination if he disagrees with the rating. 


FINDINGS OF FACT

1.  The Veteran was discharged from service on July 28, 1988.  

2.  The Veteran initially filed a claim for tinnitus that was 
date stamped as received on August 3, 1988, which is within 
one year following the date of the Veteran's discharge from 
service.

3.  The August 3, 1988 tinnitus claim was never clearly 
adjudicated by the RO.


CONCLUSION OF LAW

The criteria for assignment of an effective date of July 29, 
1988, for service connection for tinnitus have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Veteran contends that he is entitled to an effective date 
prior to May 11, 2000, for service connection for tinnitus.  
The Veteran asserts that service connection is warranted from 
the day following his date of discharge since the Veteran had 
tinnitus while in service.

Applicable law provides in pertinent part that the effective 
date of an award based on an original claim or a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a).  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of the veteran's discharge or release if 
application therefore is received within one year from such 
date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400 (b)(2)(i).      

The RO granted service connection for tinnitus in February 
2003 and assigned an effective date of May 11, 2000, the date 
of the Veteran's most recent claim.  By rating decision in 
July 2003, the RO denied an earlier effective date.  

In an August 2007 Board remand, the Board noted that the 
Veteran initially filed a claim for hearing loss with 
tinnitus on August 3, 1988.  The Board continued that review 
of subsequent rating decisions in November 1988, April 1989, 
and November 1989 did not clearly show that the tinnitus 
claim was ever addressed.  It was unclear from the February 
2003 rating decision and the May 2004 statement of the case 
how the prior August 3, 1988, tinnitus claim was viewed by 
the RO.  The Board noted that if the claim was in fact 
adjudicated by any prior decisions which became final, then a 
new and material evidence analysis would be appropriate.  The 
Board notes here that the United States Court of Appeals for 
Veterans Claims (Court) has made it clear that there can be 
no freestanding claim for an earlier effective date because 
to allow such a claim would be contrary to the principle of 
finality set forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, 
20 Vet.App. 296 (2006).  In other words, if a claim of 
service connection for tinnitus was denied and not timely 
appealed, then it became final and there can be no effective 
date prior to that decision (absent clear and unmistakable 
error).  

The Board remanded the case in August 2007 believing that 
basic due process of law precluded the Board from undertaking 
appellate review at that time until the RO clarified the 
procedural history.  However, there does not appear to be any 
documentation in the claims file evidencing any RO 
determination on the question of how the prior August 3, 
1988, tinnitus claim was viewed by the RO.  The June 2009 
supplemental statement of the case does not include any clear 
explanation.

Upon further review of the claims file, the Board is still 
unable to conclude that the Veteran's August 1988 tinnitus 
claim was ever clearly adjudicated and that the Veteran was 
ever furnished notice of any determination.  Under the 
circumstances, the Board is unable to find any final rating 
decision denying the tinnitus claim.  Therefore, the 
Veteran's August 1988 claim must be viewed as pending all 
these years.  

Since the Veteran's August 3, 1988 claim was received within 
one year from the date of discharge, the Board finds that an 
effective date of July 29, 1988, is warranted for the grant 
of service connection.  See 38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400 (b)(2)(i).      

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  The Board notes that RO letters in August 2007 and 
July 2008 informed the Veteran of the manner in which 
disability ratings are assigned.  The RO will take such 
action in the course of implementing this grant, and the 
Veteran may always file a timely notice of disagreement if he 
wishes to appeal from that downstream determination. 
  

ORDER

An effective date of July 29, 1988, is warranted for the 
grant of service connection for tinnitus.  The appeal is 
granted subject to the law and regulations governing the 
payment of monetary benefits.    


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


